Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00408-CV


   HILARIO R. HERNANDEZ A/K/A HILARIO RAMOS HERNANDEZ,
                         Appellant

                                       V.

    CHRISTINA M. FOOS, INDIVIDUALLY AND AS TEMPORARY
  ADMINISTRATOR OF THE ESTATE OF BELINDA G. HERNANDEZ,
                    DECEASED, Appellee

      On Appeal from the County Court at Law No. 2 & Probate Court
                         Brazoria County, Texas
                    Trial Court Cause No. PR39396A


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 23, 2019. On January 6,
2021, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.
                                 PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.




                                        2